An heir cannot, by the English law, redeem without payment of a specialty debt, because when he redeems he instantly has assets to satisfy the specialty debt; but I do not recollect any case to show the executors are in the same situation. They would, it is true, have assets upon redeeming, but those assets may be liable to debts of a superior nature to that of the mortgage; and the thing redeemed, though assets, might not be assets applicable to the satisfaction of the mortgagee's debt. *Page 40 
We will delay giving an opinion for the present; but it may be mentioned again tomorrow.
The next day Mr. Moore cited 1 P. W., 776, and some cases from Powell on Contracts, and thereupon the Court decreed a redemption upon payment of the mortgage money, and of the £ 100, with interest upon both sums.